Citation Nr: 1827909	
Decision Date: 05/07/18    Archive Date: 05/18/18

DOCKET NO.  13-17 450	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.  


ATTORNEY FOR THE BOARD

Debbie A. Breitbeil, Counsel



INTRODUCTION

The Veteran served on active duty in the Navy from May 1944 to June 1946.  He died in March 2004, and the appellant is his surviving spouse.  This case is before the Board of Veterans' Appeals (Board) on appeal of a March 2011 rating decision by the Milwaukee, Wisconsin Department of Veterans Affairs (VA) Pension Management Center (PMC).  [The appellant also initiated an appeal regarding death pension benefits and entitlement to special monthly pension; those matters were resolved in 2012.]  

The appellant was represented in her appeal by an attorney, but in a July 2013 letter the attorney informed VA that she was no longer representing the appellant.  Prior to the receipt of the attorney's letter, the appellant in October 2012 submitted VA Form 21-21a, Appointment of Individual as Claimant's Representative, appointing a daughter as her "agent"; however, an agent must be accredited to represent a claimant before VA and there is no evidence to indicate that she had been accredited.  Therefore, VA continued to recognize the attorney as the appellant's representative, and sent her correspondence including the statement of the case in June 2013.  The appellant is not recognized to have a representative at present.  If she desires to grant a power of attorney to an individual or to a veterans service organization to represent her in matters before VA, she must file a completed and signed VA Form 21-22 or VA Form 21-22a, as appropriate.  

In her substantive appeal (VA Form 9), filed in June 2013, the appellant requested a hearing before a Veterans Law Judge; she did not appear for such hearing scheduled in April 2018 (and did not provide good cause for her failure to report).  Therefore, her hearing request is considered withdrawn.  

In recognition of the appellant's advanced age, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).
The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The appellant contends, in statements and testimony at a July 2012 hearing before a Decision Review Officer at the Milwaukee Regional Office (RO), that the Veteran's cause of death (i.e., dementia and CVA (cerebrovascular accident), as listed on the death certificate) is attributable to his service.  At the hearing, the appellant strongly objected to the assertion that dementia caused his death, claiming that he instead died of a heart condition which he had developed during service.  She noted that she knew the Veteran around the time he separated from service, which is confirmed by their marriage certificate that shows they married five months after the Veteran's discharge from service.  

Service treatment records (STRs) show that on separation physical examination in June 1946, the Veteran was noted to have a heart abnormality on cardiovascular examination, namely, a pulmonary systolic murmur.  Private and VA treatment records in the file indicate that the Veteran had longstanding vascular problems, to include hypertension since the 1960s (at least as far as the available medical evidence shows) and suffered a CVA in the 1980s.  In the few months before he died, the Veteran was hospitalized for a variety of ailments; his primary diagnoses included congestive heart failure, severe coronary artery disease and cardiomyopathy, dementia, and CVA.  [He did not have any service-connected disabilities at the time of his death.]

The record does not contain a medical opinion that addresses whether the Veteran's death was caused or aggravated by service, specifically a heart or vascular condition that developed therein to include the documented pulmonary systolic murmur.  Development for such an opinion is necessary.  38 C.F.R. § 3.159(c)(4).  
Prior to obtaining a medical opinion, the AOJ should make another attempt to obtain any terminal treatment records.  According to his death certificate, the Veteran died at a private nursing home facility.  On one occasion (in July 2012), the Milwaukee PMC requested the appellant to furnish records from Wisconsin Lutheran Care Center, where the Veteran resided at the time of his death, to help support her claim.  She did not respond.  The PMC should ask her to submit a medical release form so that VA can obtain such records on her behalf if she is not able to obtain them on her own.  

Accordingly, the case is REMANDED for the following:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  The AOJ should request the appellant to obtain (and submit for the record) the Veteran's terminal records from Wisconsin Lutheran Care Center in Milwaukee, Wisconsin (listed on his death certificate), or to submit a medical release authorizing VA to obtain such records on her behalf. 

2.  The AOJ should thereafter arrange for the Veteran's record to be forwarded to a physician with appropriate expertise in cardiology/cardiovascular disease, for review and an advisory medical opinion regarding the cause of the Veteran's death in March 2004.  Based on the evidence of record, the consulting provider should opine whether it is at least as likely as not (a 50 percent or higher probability) that the principal or a contributory cause of the Veteran's death (to include the conditions noted on his death certificate and any other conditions not noted there) was related to his service from May 1944 to June 1946, to include the pulmonary systolic murmur documented on his June 1946 separation examination.  

The consulting physician must explain the rationale for the opinion.  If consultation with a physician with expertise in a specific area of medicine is deemed necessary for an opinion sought, such should be arranged. 

If the consulting physician is unable to provide the requested opinion without resort to speculation, the provider should state whether the need to speculate is caused by a deficiency in the state of general medical knowledge or by a deficiency in the record or the examiner (additional facts are required, or the provider does not have the necessary knowledge or training). 

The consulting provider should note the following regulatory guidance:  A principal cause of death means that a medical condition was the immediate or underlying cause of death or was etiologically related thereto.  A contributory cause of death means that a medical condition, not related to the principal cause of death, combined to cause death; that it aided or lent assistance to the production of death.  It is not sufficient to show that it casually shared in producing death, but rather it must be shown that there was a causal connection.  Generally, minor service-connected disabilities, particularly those of a static nature or not materially affecting a vital organ, would not be held to have contributed to death primarily due to unrelated disability, which would include service-connected disease or injuries of a quiescent or static nature involving muscular or skeletal functions and not materially affecting other vital body functions. 

3.  The AOJ should then review the record and readjudicate the claim of service connection for the cause of the Veteran's death.  If it remains denied, the AOJ should issue an appropriate supplemental statement of the case, afford the appellant opportunity to respond, and return the case to the Board.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).


_________________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appellant's appeal.  38 C.F.R. § 20.1100(b) (2017).

